                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  MICHAEL JAMES CAMPBELL,                                   )
                                                            )
                  Plaintiff,                                )
                                                            )
  v.                                                        )   No. 2:18-CV-85
                                                            )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                                    )
                                                            )
                  Defendants.                               )

                                   MEMORANDUM OPINION

         This matter is before the court on defendant Russell Mattocks’ motion for a final judgment

  pursuant to Federal Rule of Civil Procedure 54(b) [Doc. 47]. By prior order, this Court dismissed

  all claims against Mattocks [Doc. 38]. The dismissal of Mattocks from this action has not been

  appealed, and the time for doing so has expired.

         Pursuant to Rule 54(b), “any order . . . that adjudicates fewer than all the claims of the

  rights and liabilities of fewer than all the parties does not end the action as to any of the claims or

  parties” unless the court directs entry of a final judgment for those parties or claims upon the

  express finding of “no just reason for delay.” Defendant Mattocks argues there is no just reason

  to delay entry of a final order as it relates to him. The Court notes that plaintiff has not opposed

  the motion and the time for doing so has expired.

         Accordingly, for the good cause stated, the motion for entry of a final judgment [Doc. 47]

  is GRANTED.

         Enter:


                                         ____________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE




Case 2:18-cv-00085-PLR-CRW Document 54 Filed 04/30/20 Page 1 of 1 PageID #: 188
